Filed 12/9/22 P. v. Speights CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
California not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                       DIVISION FIVE

 THE PEOPLE,                                                         B317550

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                     Super. Ct. No. VA156521)
           v.

 QUANISHA SPEIGHTS,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Lee W. Tsao, Judge. Affirmed.

      Katja Grosch, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

                              __________________________
                          INTRODUCTION
        Defendant Quanisha Speights appeals from her conviction
for assault by means of force likely to produce great bodily injury
(Pen. Code, § 245, subd. (a)(4)).1 Appointed counsel on appeal
filed an opening brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende). We affirm.
          FACTS AND PROCEDURAL BACKGROUND
1.      The Assault
          On August 8, 2021, the victim was walking alone through
a park in Los Angeles for exercise. Defendant, who was sitting
nearby, attacked the victim. Defendant threw a glass bottle at
the victim’s face, giving him a black eye. Defendant struck the
victim with a plastic comb, scratching his back. When the victim
fell to the ground, defendant kicked him in the head two or three
times.
2.      Information
        On October 7, 2021, the People filed an information
alleging that defendant committed felony assault with a deadly
weapon (§ 245, subd. (a)(1)) and various enhancements. On
December 17, 2021, the People amended the information to allege
a second count for assault by means of force likely to produce
great bodily injury (§ 245, subd. (a)(4)).
3.      Marsden Hearing and Trial
        At a December 16, 2021 hearing, defendant indicated she
wanted to proceed to trial immediately. After an exchange that
lasted several minutes, the court advised the defendant of her
constitutional rights, defendant waived those rights (except the
right to testify), and the court took a modified “slow plea.” (See



1     All subsequent statutory references are to the Penal Code
unless indicated otherwise.

                                2
People v. Morelos (2022) 13 Cal.5th 722, 744 [“slow plea” includes
a trial based on the preliminary hearing transcript].)2
       On December 21, 2021, defendant made a motion to relieve
her current counsel pursuant to People v. Marsden (1970)
2 Cal.3d 118, because she was unhappy with the charges and
plea offers from the People. The trial court denied her motion
after clearing the courtroom and hearing her argument.
       A short while later, the court proceeded with the modified
slow plea. The prosecutor indicated she would not proceed on the
prior strike allegation or count one. The People pursued a
conviction on count two—assault by means of force likely to
produce great bodily injury.
       The People submitted on the preliminary hearing
transcript and the exhibits, which consisted of four short video
clips showing the victim lying on the ground and defendant
repeatedly attacking him.
       Defendant testified she was at the park and saw the victim
staring at her with a scary look; she thought the victim could be a
pervert. Defendant testified that she approached the victim and
asked him if something was wrong. Then the victim hit her and
they began fighting. Defendant explained to the court she was
homeless and had previously been assaulted by men on the
streets. She stated she approached the victim despite his scary
look because she wanted to know “what was going on with him.”
       The parties gave closing arguments. The court found
defendant guilty of assault by means of force likely to produce



2     At one point in the proceedings, the parties had agreed to
waive jury and proceed with a bench trial. As the discussion
among the court, defendant, and counsel proceeded, defendant
waived all of her constitutional rights except the right to testify,
thus resulting in a modified slow plea.

                                  3
great bodily injury. The other count was dismissed. The court
stated the preliminary hearing transcript contained testimony
from the victim, who stated he was exercising at the park when
he was attacked by defendant as described above. The victim
testified that he did not assault defendant before the incident
occurred. The court stated it had reviewed the four video
exhibits. Although the clips were short, the court found that they
showed the victim lying on the ground while being attacked by
defendant. The court concluded the video contradicted
defendant’s version of events and showed that the victim acted
defensively, not as the aggressor. The court also found defendant
in violation of her probation from an earlier case.
       Defendant waived time for sentencing. The court
concluded defendant was not a good candidate for the low term or
probation because she was already on probation for vandalism,
showed no remorse for the assault, and the present attack was
unprovoked and caused injury. The court imposed the midterm
of three years in prison, and gave her 272 days of custody credit.
The court terminated her probation in another case and
eventually stayed various fines and assessments.
4.     Appeal
       On January 3, 2022, defendant filed a timely notice of
appeal. On August 16, 2022, her appointed counsel filed a Wende
brief, in which no issues were raised. The brief included a
declaration from counsel that she had reviewed the record and
sent defendant a letter advising her that such a brief would be
filed and defendant could file a supplemental brief. That same
day, this court sent defendant a letter advising her that a Wende
brief had been filed and that she had 30 days to submit a brief
raising any issues she wanted this court to consider.
       On August 26, 2022, defendant filed a supplemental letter
brief.

                                4
                           DISCUSSION
       In her one-page supplemental brief, defendant raises
several issues regarding the charge for which she was convicted,
the video evidence, and the plea deal. We address each in turn.
       Defendant argues she should not have been charged with
assault by means of force likely to produce great bodily injury
because the victim was not injured. “Section 245, subdivision
(a)(4) prohibits an assault upon another person ‘by any means of
force likely to produce great bodily injury.’ ‘An assault is an
unlawful attempt, coupled with a present ability, to commit a
violent injury on the person of another.’ (§ 240.) ‘Great bodily
injury is bodily injury which is significant or substantial, not
insignificant, trivial or moderate.’ ” (People v. Drayton (2019)
42 Cal.App.5th 612, 614.) Here, defendant hit the victim’s head
with a bottle and kicked him in the head. The trial court could
reasonably infer that both actions were likely to produce a
significant and substantial injury. Substantial evidence
supported defendant’s conviction for assault by means of force
likely to produce great bodily injury.3
       Defendant expresses frustration with the video evidence
shown at trial because it did not show the full incident. However,
the trial court was aware the videos were just snippets of the
incident. Nevertheless, the videos, though short, were relevant
and highly probative to show that defendant was the aggressor.
(See Evid. Code, §§ 351, 352.) Moreover, defense counsel
expressly agreed to the introduction of the video evidence. (See



3     We observe that unlike assault with a deadly weapon
(§ 245, subd. (a)(1)), with which defendant was originally
charged, the amended charge of assault by means likely to
produce great bodily injury (§ 245, subd. (a)(4)), of which she was
convicted, is not a strike.

                                 5
People v. Mitcham (1992) 1 Cal.4th 1027, 1071 [defendant barred
from arguing admission of evidence was error where defendant
failed to object and stipulated to its admission].)
       Defendant contends her counsel allowed the case to go to
trial despite her saying “at the last moment” that she “wanted to
take the 2 ½ years” plea deal. However, the record does not show
that defendant requested to take any plea deal. On the contrary,
the People offered defendant to plead under section 245,
subdivision (a)(4), in exchange for two years in state prison with
half time credits. Defendant stated she was not interested in the
offer. When the court confirmed that she did not want to take the
plea, defendant responded, “No, I’m not going to prison.”
Defendant then insisted on speedily proceeding to trial.
       We have examined the entire record and are satisfied that
defendant’s attorney fully complied with his responsibilities and
that no arguable issues exist. (Smith v. Robbins (2000) 528 U.S.
259; Wende, supra, 25 Cal.3d 436.).
                           DISPOSITION
       We affirm the judgment.




                                      RUBIN, P. J.
WE CONCUR:



                        BAKER, J.



                        KIM, J.




                                  6